Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 3-15, 17-24 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “thermal insulation arranged at a junction of  a surface of a first end of the distributor pipe and a surface of the first exhaust conduit, said thermal insulation in contact with the surface of the first end of the distributor pipe and extending along at least a portion of the surface of the first exhaust conduit, to thereby thermally insulate the surface of the distribution pipe from the first exhaust conduit.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1 and 15; 
The prior art of record does not teach “a distributor pipe and a reductant injector, wherein the distributor pipe is configured to fluidly connect the first exhaust conduit to the second exhaust conduit upstream of the first turbocharger turbine inlet and second turbocharger turbine inlet, and wherein the reductant injector is configured to supply a reductant to the distributor pipe.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6;  
The prior art of record does not teach “determining a first quantity of reductant to supply to the first exhaust conduit and a second quantity of reductant to supply to the second exhaust conduit; timing an injection of the first quantity of reductant by the reductant injector in order to coincide with a first predetermined engine crank angle; and 
The prior art of record does not teach “a reductant supply system comprising a distributor pipe and a reductant injector, wherein the distributor pipe is configured to fluidly connect the first exhaust conduit to the second exhaust conduit upstream of the first turbocharger turbine inlet and second turbocharger turbine inlet, wherein the distributor pipe is equipped with a cooling sleeve configured to circulate a fluid through the cooling sleeve, and wherein the reductant injector is configured to supply a reductant to the distributor pipe” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 21.

The prior art of record does not teach “a second exhaust conduit leading from a second exhaust bank of the internal combustion engine to a second turbocharger turbine inlet arranged downstream of the second exhaust bank in the direction of travel of a second exhaust stream, wherein the first turbocharger turbine inlet has a different geometry to the second turbocharger turbine inlet; Reply to Office Action of March 4, 2021 Page 7 of 12an SCR catalyst arranged downstream of the first turbocharger turbine inlet and/or second turbocharger turbine inlet; and a reductant supply system comprising a distributor pipe and a reductant injector, wherein the distributor pipe is configured to fluidly connect the first exhaust conduit to the second exhaust conduit upstream of the first turbocharger turbine inlet and second turbocharger turbine inlet, and wherein the reductant injector is configured 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746